Citation Nr: 1439587	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for otitis media, claimed as left eardrum surgery, removal, and subsequent bleeding.  



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Nashville, Tennessee, hence, that RO now has jurisdiction over the claims on appeal.

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC) dated June 2012.


FINDINGS OF FACT

1.  Service connection for right ear hearing loss was denied in an April 2009 rating decision; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the April 2009 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss.  

3.  The Veteran was exposed to acoustic trauma while in service.  

4.  There is no competent evidence of right ear hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between the post service right ear hearing loss disability and service.  

5.  There is no competent evidence that the Veteran has a current diagnosis of otitis media or residuals of left eardrum surgery.  

CONCLUSIONS OF LAW

1.  The April 2009 rating decision that denied entitlement to service connection for a right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302(b), 20.1103 (2013). 

2.  The evidence received since the April 2009 rating decision is new and material, and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for establishing entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

4.  The criteria for establishing entitlement to service connection for otitis media, claimed as left eardrum surgery, removal, and subsequent bleeding have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

	VA's Duty to Notify and Assist	

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Because the Veteran's service connection claim for right ear hearing loss has been reopened, any error related to the VCAA with respect to reopening the claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  

The Veteran was provided with the relevant notice and information in a November 2010 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by a letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

Applicable Laws and Regulations
New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.   

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  

As will be explained below, the Veteran is currently diagnosed with right ear mixed hearing loss.  Mixed hearing loss is defined as hearing loss that is both conductive and sensorineural in nature.  See Dorland's Illustrated Medical Dictionary 818 (30th ed. 2003).  Sensorineural hearing loss is among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id.  Otitis media is not among those chronic disabilities listed.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Merits of the Right Ear Hearing Loss Claim

In the April 2009 rating decision, which denied service connection for right ear hearing loss, the evidence of record consisted of the Veteran's service treatment records and a VA examination provided by QTC Medical Services (QTC) dated December 2008.  Service treatment records showed no complaints, treatment, or diagnosis for hearing loss in the right ear.  Upon entry into service, clinical evaluation of the Veteran's ears was normal, and audiometric testing reflected normal hearing, as noted on the October 1965 report of medical examination.  The Veteran also denied having or had any ear, nose, or throat trouble on his October 1965 report of medical history at entry.  Upon discharge from service, clinical evaluation of the Veteran's ears was normal, as reflected on his August 1967 report of medical history, and the Veteran denied having a history of hearing loss on his report of medical history at the expiration of term of service (ETS) in August 1967.  

In December 2008, the Veteran was afforded a VA examination through QTC.  The Veteran reported acoustic trauma during his military service.  After service, the Veteran stated that he worked in sales for 15 years and participated in hunting or recreational shooting with the use of hearing protection.  He also admitted to using power tools, riding motorcycles or personal watercrafts, and listening to loud music without the use of any hearing protection.  Based on results from audiological testing, the examiner concluded that the Veteran did not have hearing loss in the right ear according to VA regulations.  See 38 C.F.R. § 3.385.  

The RO concluded that while the Veteran was likely to have been exposed to acoustic trauma based on his military occupational specialty (MOS) of light weapons infantryman, there was no evidence showing a then-current diagnosis of right ear hearing loss.  The Veteran was properly notified of the April 2009 rating decision in April 2009, but did not enter a notice of disagreement (NOD) within one year of notice of the April 2009 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

New and material evidence to reopen the claim for service connection for right ear hearing loss has been received.  Since the April 2009 rating decision, the evidence received into the record includes VA outpatient treatment records, a January 2011 VA examination report, and personal statements from the Veteran.  

In an August 2011 statement, the Veteran stated that he developed hearing loss during his military service.  He explained that serving as a weapons instructor exposed him to acoustic trauma from all military weapons, to include light and heavy firearms, pistols, M14 rifles, and M16 rifles.  The Veteran stated that since his discharge from service, his right ear hearing loss continues to worsen in severity.  He asserts that service connection is warranted for his right ear hearing loss.  

VA outpatient treatment records dated October 2009 note complaints of right ear hearing loss.  The January 2011 examiner diagnosed the Veteran with moderate mixed hearing loss in the right ear and rendered an etiological opinion.  This evidence is new because it has not been previously submitted.  Further, his Board submitted statements are presumed credible for the limited purpose of reopening his claim.  Justus, 3 Vet. App. at 513.  Additionally, the Veteran has a current diagnosis for his right ear hearing loss, and more importantly, a physician has rendered an opinion as to the etiology of the right ear hearing loss.  

Reopening of the Veteran's the claim based on the receipt of new and material evidence is therefore warranted and is addressed below.  Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

As previously mentioned, the Veteran argues that his right ear hearing loss originated in service.  He alleges that his hearing loss is due to constant exposure to small arms weapons fire and all weapons within the Army's inventory used during weapons demonstrations during his military career.  See the September 2010 statement.  Because the preponderance of the evidence is against the claim, the appeal will be denied.  

As previously mentioned, a January 2011 examiner has diagnosed the Veteran with mixed hearing loss in the right ear, and audiological test results meet the definition of a hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385.  Thus, the first element of service connection, namely a current diagnosis, has been met.  

The second element of service connection, in-service incurrence or aggravation of a disease or injury, has been met.  Service treatment records show no complaints, treatment, or diagnosis for hearing loss in the right ear.  Upon entry into service, clinical evaluation of the Veteran's ears was normal, and audiometric testing reflected normal hearing, as noted on the October 1965 report of medical examination.  The Veteran also denied having or had any ear, nose or throat trouble on his October 1965 report of medical history at entry.  

Upon discharge from service, clinical evaluation of the Veteran's ears was normal, as reflected on his August 1967 report of medical history, and the Veteran denied having or ever having had hearing loss on his report of medical history during his pre-discharge physical examination in August 1967.  Especially in light of his allegation of continuous symptoms since service, his separation examination is highly probative, because it was generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran's DD Form 214 shows that his MOS was a light weapons infantryman, which exposed him to acoustic trauma.  Therefore, his contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus noise exposure is conceded.  See 38 U.S.C.A. § 1154.  

The essential question for consideration is whether his current right ear hearing loss is related to the in-service noise exposure.  In January 2011, the Veteran underwent a VA examination through QTC.  He reported firing weapons with his left hand during his military service.  After discharge from service, he reported working as a surveyor for the Department of Public Safety, a salesman for a clothing store, and delivery man for a creamery company.  He denied exposure to noise after military service.  After audiological testing, the examiner diagnosed the Veteran with moderate mixed hearing loss in the right ear.  

After review of the claims file and examination testing results, the examiner concluded that the Veteran's right ear mixed hearing loss is unlikely due to noise exposure in his military service.  The examiner explained that the Veteran had multiple normal hearing examinations for the right ear during his military service and after discharge from service.  He further added that the mixed hearing loss in the right ear is as least as likely as not due to an upper respiratory infection, and treatment may cause a change in his current hearing threshold levels.  

The examiner's opinion is highly probative evidence that weighs against the Veteran's claim.  The examination was rendered by an otolaryngologist (ENT), who reviewed the claims file, including the Veteran's service treatment records and considered the Veteran's medical and employment history.  In addition, the opinion is supported by a thorough explanation based on stated medical principles and the facts of the case.  The report provides a clear rationale for finding against a relationship between the Veteran's current right ear hearing loss and his in-service noise exposure.

In addition, the fact that over approximately 41 years elapsed between service separation, in October 1967, and the earliest mention of right ear hearing loss, in the August 2008 claim, further weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that, in assessing whether a claimed disorder was incurred in active service, a proper consideration for the trier of fact is the amount of time that has elapsed since military service)

As the Veteran's right ear hearing loss did not manifest in service or for over four decades after separation, service connection for right ear hearing loss as a chronic disease is not warranted under 38 C.F.R. § 3.303(b).  The evidence does not establish a chronicity of hearing loss in service or a continuity of hearing loss after service.  Similarly, service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.307 because the Veteran's right ear hearing loss disability did not manifest to a compensable degree within one year of service separation.  

The Veteran is competent to describe his hearing loss in the right ear.  However, matters of diagnoses and etiology of disabilities such as the one in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran does not have the appropriate medical training and expertise to render a probative (persuasive) opinion on such a medical matter.  In this regard, the Veteran is not competent to link any current right ear hearing loss to his military service.  The lay assertions in this regard have no probative value.  

For all the foregoing reasons, the claim for service connection for right ear hearing loss must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no competent, credible, and probative evidence to support required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

The Merits of the Otitis Media Claim

The Veteran contends that his left eardrum surgery is due to his military service.  In a November 2010 statement, the Veteran stated that during his military service, a physician told him he had a severe eardrum problem and was given prescribed medication.  Within five years of that physician's treatment, the Veteran explained that his eardrum had deteriorated to the point where removal was necessary.  The Veteran stated that his eardrum was removed surgically in 1973.  See the November 2010 personal statement.  The Veteran asserts that his in-service acoustic trauma caused the deterioration of his eardrum, which led to the removal and subsequent bleeding.  

With regard to the first element necessary for a grant of service connection (medical evidence of otitis media), the evidence of record demonstrates that the Veteran does not have a current disability for the claimed ear disorder.  

VA outpatient treatment records reflect no complaints, treatment, or diagnosis of otitis media or left eardrum removal.  

In December 2008, the Veteran was afforded a VA audiological examination through QTC.  The Veteran reported being diagnosed with a ruptured eardrum since 1966.  Physical examination of the ears was within normal limits, and the examiner noted no evidence of an abnormality, no evidence of an infection associated with the Veteran's ears or eardrums, or evidence of the left eardrum (tympanic membrane) being removed.  

At a second VA audiological examination in January 2011 through QTC, the Veteran reported having ear infections during his military service.  He further added that after discharge from service, surgery was performed to remove his eardrum.  He admitted to not remembering whether he had incision behind his eardrum.  Physical examination of the ears revealed open and normal external canals.  The tympanic membranes (eardrums) were intact and normal bilaterally.  The examiner noted that neither ear was actively infected, there was no active ear disease, and there was no scar over his mastoid.  Based on the Veteran's reported history of left eardrum surgery and removal, the examiner gave a diagnosis of status-post left middle ear surgery with replacement eardrum, but concluded that objectively, he does not have "any evidence of [an] ear infection today."

The Board has considered the Veteran's assertion that he has otitis media and left eardrum removal as a result of his active duty service.  The Veteran is competent to describe symptoms such as problems hearing and having ear infections, but as a lay person, he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing any underlying medical condition attributable to ear infections and hearing difficulties.  See Layno, 6 Vet. App. 465, Jandreau, supra.  Therefore, the Veteran's assertion that he has left ear hearing problems and ear infections is insufficient to establish a diagnosis of left ear otitis media for service connection purposes.  

The evidence does not show that his claim of left eardrum surgery, removal, and subsequent bleeding has resulted in chronic residuals or an ongoing disease process of the left ear.  In fact, as previously mentioned, the January 2011 examiner specifically noted that the left tympanic membrane (eardrum) was intact for the left ear; i.e., the left eardrum remains in the Veteran's ear.  As there is not a current diagnosis of otitis media or residuals of the claimed left eardrum surgery, the first element is not met and service connection is not warranted.  38 C.F.R. § 3.304(f), 4.125(a); Brammer, 3 Vet. App. 223.  The preponderance of the evidence is against the Veteran's claim of service connection for otitis media, claimed as left eardrum surgery, removal, and subsequent bleeding, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2013).  Thus, the claim will be denied.  





ORDER

New and material evidence having been received, the application to reopen the previously denied claim of service connection for right ear hearing loss is reopened.

Service connection for right ear hearing loss is denied.  

Service connection for otitis media, claimed as left eardrum surgery, removal, and subsequent bleeding is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


